DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPAT 8,314,612 to Rodgers et al.
 	Fig. 1 of Rodgers is reproduced for a reference.

    PNG
    media_image1.png
    697
    601
    media_image1.png
    Greyscale

 	Rodgers show the following.
 	Claim 1. An apparatus, comprising: at least one Faraday optic having opposing optical faces through which there is a beam propagation axis that is orthogonal to said opposing optical faces (see fig. 2); means 30, 32 for heating a portion of said at least one Faraday optic; a gas cooling system 21 configured to provide gas to cool each face of said opposing faces; and a magnetic field source 40A, 40B configured to induce a desired Faraday rotation of a laser beam propagating on said beam propagation axis through said at least one Faraday optic.  
 	Claim 2. The apparatus of claim 1, wherein as said laser beam propagates on said beam propagation axis and through said at least one Faraday optic, said gas cooling system together with said means for heating at least a portion of said at least one Faraday optic are configured to provide a spatially uniform thermal profile in said at least one Faraday optic.  See column 5, lines 22-51.
 	Claim 4. The apparatus of claim 1, wherein said gas comprises helium.  See column 5, lines 5-21.
 	Re claims 5-7, see heating elements 30, 32, 38 and an outer edge 42a or 34 on top portion close to the heating elements 30, 32 in fig. 1-2.
  	Re claim 8-9, see column 12, lines 25-27 for insulating gas.
 	Claim 10. The apparatus of claim 1, further comprising a Quartz rotator optic 16 located between two Faraday optics of said at least one Faraday optic.  
 	Re claims 11-20, the claimed method steps are inherently shown by the device claim, and the detail structural limitations are greatly discussed above. 
 	Claim 13. The method of claim 11, further comprising recirculating said gas over the surfaces of said opposing faces to create a turbulent flow condition.  Since Rodgers show all the claimed structural limitations, the claimed turbulent flow condition is inherently shown by the device.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest  an apparatus comprising all the specific elements with the specific combination including the claimed recirculating gas cooling manifold configured to accelerate said gas over the surface of said each face to create a turbulent flow condition as set forth in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883